DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of 1-16,21-24 in the reply filed on 12/27/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,5,15,22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation: “wherein a roughness of the upper surface of the conductive element is greater than a roughness of a side surface of the conductive element,” Is not clear. A specific roughness of the upper surface and a roughness of the side surface of the conductive element is not disclosed, it is not clear how one roughness is greater than other where no specific details pertaining to the different roughnesses are given.

Regarding claim 15, the limitation “wherein the encapsulant comprises a first filler extending into the shielding layer,” is not clear because a mechanism that details how the filler is extending into the shielding layer is not disclosed.
Regarding claim 22, the limitation “wherein the roughness of the upper surface of the conductive element is greater than a roughness of a lower surface of the conductive element.” A specific roughness of the upper surface and a roughness of the side surface of the conductive element is not disclosed, it is not clear how one roughness is greater than other where no specific details pertaining to the different roughnesses are given.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-6,22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata US 2017/0294387 in view of Yamada US 2016/0276290.
Regarding claim 1, Kawabata shows in fig.13, a semiconductor device package, comprising: a substrate (20)[0046] having a surface; a conductive element (50)[0048] disposed on the surface of the substrate (20), wherein the conductive element (50) has an upper surface facing away from the substrate (20); and an encapsulant (40)[0048] disposed on the surface of the substrate (20) and covering the conductive element (50), wherein the upper surface of the conductive element (50) is exposed from the encapsulant (40); wherein a roughness of the upper surface of the conductive element (50) is greater than a roughness of a side surface of the conductive element (50).
Kawabata differs from the claimed invention because he does not explicitly disclose a device wherein a roughness of the upper surface of the conductive element is greater than a roughness of a side surface of the conductive element.
Yamada discloses (claim 2) [0055] a device wherein a roughness of the upper surface of the conductive element is greater than a roughness of a side surface of the conductive element.

Additionally, as for the roughness of the upper surface of the conductive element being greater than a roughness of a side surface of the conductive element, the upper surface of the conductive element 50 composed of material having a high frequency side adjacent to the shield compared to the side surface of the conductive element, not contacting the shield and having a low frequency. 
Regarding claim 2, Kawabata in view of Yamada shows in fig.13, a semiconductor device package further comprising a shielding layer (60) covering the encapsulant (40) and the upper surface of the conductive element (50).
Regarding claim 3, Kawabata in view of Yamada shows in fig.13, a semiconductor device package of claim 1, wherein the encapsulant (40) has an upper surface facing away from the substrate (20) and the upper surface of the conductive element (50) is at an elevation higher than or substantial the same as an elevation of the upper surface of the encapsulant (40).
Regarding claim 4, Kawabata in view of Yamada shows in fig.13, a semiconductor device wherein the shielding layer (60) is in contact with the side surface of the conductive element (50).

Regarding claim 6, Kawabata in view of Yamada shows in fig.13, a semiconductor device wherein the encapsulant (40) comprises a first filler (fillers for adjusting thermal expansion coefficient) [0046] extending into the shielding layer (60).
Regarding claim 8, Kawabata in view of Yamada shows in fig.13, a semiconductor device package wherein the conductive element (50) is a lid.
Regarding claim 9, Kawabata in view of Yamada shows in fig.13, a semiconductor device package comprising a semiconductor device (31) disposed on the substrate (20) and covered by the encapsulant (40).
Regarding claim 22, Kawabata shows in fig.13, a semiconductor device package wherein the roughness of the upper surface of the conductive element (50) is greater than a roughness of a lower surface of the conductive element (50).
Yamada discloses (claim 2) [0055] a device wherein a roughness of the upper surface of the conductive element is greater than a roughness of a side surface of the conductive element.
Yamada is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kawabata. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Yamada in the device of Kawabata because it will suppress the leakage of unnecessary electromagnetic wave [0004].
.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata US 2017/0294387 in view of Yamada US 2016/0276290 as applied to claims 1-6,22 and further in view of Hikita USPAT 6,376,915.
Regarding claim 7, Kawabata in view of Yamada shows in fig.13, a semiconductor device package wherein the encapsulant (40) has a second filler [0046] adjacent to an upper surface of the encapsulant (40) and a third filler [0046] (multiple fillers are shown and disclosed in fig.13) far away from the upper surface of the encapsulant (40).
Kawabata in view of Yamada differs from the claimed invention because he does not explicitly disclose a device wherein a size of the second filler is greater than a size of the third filler.
Hikita discloses (col.3, line 28-35) a device wherein a size of the second filler is greater than a size of the third filler (plurality of types of fillers in the encapsulant with a size lager).
Hikita is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kawabata in view of Yamada. .
Claim 10-16,21,23,24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawabata US 2017/0294387 in view of Hikita USPAT 6,376,915.
Regarding claim 10, Kawabata shows in fig.13, a semiconductor device package, comprising: a substrate (20) having a surface; a conductive element (50) disposed on the surface of the substrate (20), wherein the conductive element (50) has an upper surface facing away from the substrate (20); and an encapsulant (40) disposed on the surface of the substrate (20) and covering the conductive element (31), wherein the upper surface of the conductive element (31) is exposed from the encapsulant (40) and the encapsulant comprises a plurality of fillers [0046,0047]; wherein the encapsulant (40) has a first portion and a second portion, the first portion and the second portion are at a same elevation, and the first portion is closer to a side surface of the conductive element (50) than the second portion.
Kawabata in view of Yamada differs from the claimed invention because he does not explicitly disclose a device wherein a size of the second filler is greater than a size of the third filler.
Hikita discloses (col.3, line 28-35) a device wherein a relative percent difference between a density of the fillers [0046] in the first portion of the encapsulant and a 
Hikita is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kawabata in view of Yamada. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Hikita in the device of Kawabata in view of Yamada to eliminate the danger of the semiconductor chip surface being damaged by the filler in the package material, thereby to further effectively prevent the semiconductor chip from being deteriorated in performance (col.3, line 20-26).
As for the density being less than 25%, Applicant did not show criticality of the particular density. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Regarding claim 11, Kawabata in view of Hikita shows in fig.13, a semiconductor device package further comprising a shielding layer (60) covering the encapsulant (40) and the upper surface of the conductive element (50).
Regarding claim 12, Kawabata in view of Hikita shows in fig.13, a semiconductor device package wherein the encapsulant (40) has an upper surface facing away from the substrate (20) and the upper surface of the conductive element (50) is at an elevation higher than or substantial the same as an elevation of the upper surface of the encapsulant (40).

Regarding claim 14, Kawabata in view of Hikita shows in fig.13, a semiconductor device package wherein the encapsulant (40) comprises a first filler [0046,0047] protruding from an upper surface of the encapsulant (40).
Regarding claim 15, Kawabata in view of Hikita shows in fig.13, a semiconductor device package wherein the encapsulant (40) comprises a first filler [0046,0047] extending into the shielding layer (60).
Regarding claim 16, Kawabata in view of Hikita shows in fig.13, a semiconductor device package wherein the encapsulant (40) has a second filler and a third filler [0046,0047](multiple fillers are disclosed) and a distance between an upper surface of the encapsulant (40) and the second filler is greater than a distance between the upper surface of the encapsulant and the third filler, and wherein a size of the second filler is smaller than a size of the third filler [0046,0047].
Regarding claim 21, Kawabata in view of Hikita shows in fig.13, a semiconductor device package wherein the encapsulant (40) has an upper surface facing away from the substrate (20) and the upper surface of the conductive element (50) is at an elevation higher than an elevation of the upper surface of the encapsulant (40), and wherein the upper surface of the encapsulant (40) has a curved surface adjacent to and connecting to a side surface of the conductive element (50).
Regarding claim 23, Kawabata in view of Hikita shows in fig.13, a semiconductor device package wherein the conductive element (50) is a lid.

Hikita is evidence that ordinary workers skilled in the art would find reasons, suggestions or motivations to modify the device of Kawabata in view of Yamada. Therefore, at the time the invention was made; it would have been obvious to use the teaching of Hikita in the device of Kawabata in view of Yamada to eliminate the danger of the semiconductor chip surface being damaged by the filler in the package material, thereby to further effectively prevent the semiconductor chip from being deteriorated in performance (col.3, line 20-26).
As for the density being in a range of 15%-20%, Applicant did not show criticality of the particular density. To establish unexpected results over a claimed range or optimum value, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/           Primary Examiner, Art Unit 2813